Name: Commission Regulation (EEC) No 485/93 of 2 March 1993 amending Regulation (EEC) No 859/89 laying down detailed rules for the application of general and special intervention measures in the beef and veal sector
 Type: Regulation
 Subject Matter: trade policy;  agricultural policy;  animal product
 Date Published: nan

 3 . 3. 93 Official Journal of the European Communities No L 51 /19 COMMISSION REGULATION (EEC) No 485/93 of 2 March 1993 amending Regulation (EEC) No 859/89 laying down detailed rules for the application of general and special intervention measures in the beef and veal sector HAS ADOPTED THIS REGULATION : Article 1 Article 16 of Regulation (EEC) No 859/89 is hereby replaced by following : Article 16 The rate of conversion for the amounts referred to in Articles 9 to 12 shall be the agricultural conversion rate valid on the final date for the submission of tenders.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 125/93 (2), and in particular Article 6 (7) thereof, Whereas Article 12 of Commission Regulation (EEC) No 859/89 of 29 March 1989 laying down detailed rules for the application of general and special intervention measures in the beef and veal sector (3), as last amended by Regulation (EEC) No 343/93 (4), provides for the appli ­ cation of a coefficient calculated on the basis of the market prices recorded before and after the tendering procedure ; whereas, in order to prevent the proper opera ­ tion of this Article being disturbed by possible changes in the exchange rates, it is necessary to extend the field of application of Article 16 of that Regulation to this mecha ­ nism ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the first tendering procedure of March 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 March 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 24. 0 OJ No L 18, 27. 1 . 1993, p. 1 . 0 OJ No L 91 , 4. 4. 1989, p . 5. 0 OJ No L 40, 17. 2. 1993, p . 10.